UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of November 10, 2010 there were 247,738,900 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Statements of Operations for the Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3.Quantitative and Qualitative Disclosures About Market Risk 50 Item 4T.Controls and Procedures 51 PART II – OTHER INFORMATION Item 1.Legal Proceedings 51 Item 1A.Risk Factors 51 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3.Defaults Upon Senior Securities 52 Item 5.Other Information 52 Item 6.Exhibits 52 Signature Page 53 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Balance Sheets September 30, 2010 (Unaudited) December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits Note receivable — — Assets of discontinued operations — Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of severance obligations — Current portion of long-term debt Amounts due to related parties Deposits received — Total current liabilities Long-term liabilities: Long-term debt Amounts due to related parties — Liabilities of discontinued operations — Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; $0.001 par value, 400,000,000 shares authorized, 242,078,762 and 223,180,210 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Rental Income $ Operating costs and expenses: Exploration, development and mineral property lease expenses — — General and administrative expenses Depreciation and amortization expense Royalties — — Total operating costs and expenses Loss from operations ) Other income (expense): Interest and other income Interest expense ) Gain on extinguishment of debt — Foreign currency gain (loss) — ) — Loss on sale of marketable securities ) — ) — Gain (loss) on disposal of property and equipment — — ) Total other income (expense) Loss before income taxes ) Provision for income taxes — Loss from continuing operations ) Income (Loss) from discontinued operations: Gain (loss) on sale of Mineral Ridge net assets ) — — Loss on sale of interest in joint venture — — — ) Loss from discontinued operations — ) ) ) Income (loss) from discontinued operations — ) ) Loss from discontinued operations attributable to noncontrolling interest — — — Income (loss) from discontinued operations attributable to the Company ) ) ) Net income (loss) attributable to the Company $ ) $ ) $ $ ) Other comprehensive income (loss): Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) ) ) Net income (loss) Unrealized gain (loss) on marketable securities — — — Other comprehensive income (loss) Other comprehensive loss attributable to noncontrolling interest — — — Other comprehensive income (loss) attributable to the Company $ ) $ ) $ $ ) See accompanying notes to condensed financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Continued) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Income (loss) per common share, basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) Total $ ) $ ) $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) attributable to the Company $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: (Income) loss from discontinued operations attributable to the Company ) Depreciation and amortization Stock-based compensation Issuance of common stock for services — Issuance of common stock for exploration properties expense — Issuance of warrants for exploration properties expense — Loss on sale of marketable securities — (Gain) loss on disposal of property and equipment ) Debt issued for royalty expense Issuance of warrants for interest expense — Gain on extinguishment of debt ) ) Foreign currency gain ) — Changes in operating assets and liabilities: (Increase) Decrease in receivables ) ) Increase in prepaid expenses and other current assets ) ) Decrease in deposits — Increase (decrease) in accounts payable ) Increase in accrued and other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Net proceeds from the sale of marketable securities — Purchase of property and equipment ) ) Proceeds from the sale of property and equipment — Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from the issuance of common stock Proceeds from the issuance of debt — Proceeds from amounts due related parties — Purchase of option to buy back warrants ) — Payments of severance obligations ) ) Payments of notes payable and long-term debt ) ) Payments of amounts due to related parties ) ) Net cash provided by (used in) financing activities ) Cash flows from discontinued operations: Net cash used in operating activities ) ) Net cash provided by investing activities Net cash provided by financing activities — Net cash provided by (used in) discontinued operations ) Net increase in cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements 6 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Financial Statements September 30, 2010 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. As discussed in Note 3, on March 10, 2010, the Company closed an agreement dated December 31, 2009 for the purpose of selling a 70% interest in its Mineral Ridge mining property and related assets (“Mineral Ridge Mine”) and contributing the remaining 30% interest into a joint venture to place the Mineral Ridge Mine into production.Previously, on May 13, 2009, the Company completed the sale of 100% of its ownership interest in the Ashdown Project LLC (“Ashdown LLC”).As a result, the Mineral Ridge Mine and the Ashdown LLC are classified as discontinued operations for all periods presented in the accompanying condensed financial statements. The interim financial information of the Company as of September 30, 2010 and for the three months and nine months ended September 30, 2010 and 2009 is unaudited, and the balance sheet as of December 31, 2009 is derived from audited financial statements.The accompanying condensed financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense notes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2010 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2010.The unaudited condensed financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. Certain amounts in the condensed financial statements for the three months and nine months ended September 30, 2009 have been reclassified to conform to the current year presentation. NOTE 2 -GOING CONCERN The Company’s condensed financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $43,355,947 and a total stockholders’ deficit of $831,262 at September 30, 2010.The Company currently has no sources of operating revenues.The Company will require additional capital to fund its operations and to pursue other mineral property development opportunities with its existing properties and other prospects.The Company will seek funding primarily from equity financing, and anticipates it will also receive proceeds from the secured promissory note received in the sale of the Ashdown LLC.There can be no assurance that the Company will be successful in its efforts to continue to raise capital at favorable rates or at all or that funds will be received from the promissory note.If the Company is unable to obtain profitable operations and positive operating cash flows and raise sufficient capital to pay its obligations, it may be forced to scale back its development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.These factors together raise doubt about the Company’s ability to continue as a going concern.The accompanying condensed financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities.The deterioration of capital markets has made it difficult for the Company to obtain debt and equity financing. The operations of the Ashdown LLC historically funded a portion of the Company’s operating costs and expenses.On May 13, 2009, the Company completed an agreement to sell 100% of its ownership interest in the Ashdown LLC to Win-Eldrich Gold, Inc. (“WEG”).The $5.3 million purchase price due the Company in the form of a secured promissory note was initially payable over a 72 month term, and WEG assumed substantially all of the liabilities of the Ashdown LLC.The terms of the promissory note were subsequently modified in connection with certain debt reduction agreements entered into in April 2010 (see Note 7) and the principal balance of promissory note due the Company is now $4,231,925.There can be no guarantee or assurance that WEG will be successful in its ability to raise sufficient capital to fund the operations of the Ashdown LLC, attain a sustained profitable level of operations, or pay the Company the amounts due in accordance with the terms of the promissory note. On March 10, 2010, the Company closed the Exploration, Development and Mining Joint Venture Members’ Agreement (the “Members’ Agreement”) entered into on December 31, 2009 with Scorpio Gold Corporation (“Scorpio Gold”) and its US subsidiary, Scorpio Gold (US) Corporation (“Scorpio US”).At the closing of the Members’ Agreement, the Company sold Scorpio US an undivided 70% interest in the Mineral Ridge Mine for a purchase price of $3,750,000 cash (less those amounts previously advanced to the Company by Scorpio Gold) and 7,824,750 common shares of stock of Scorpio Gold at a market value of $5,501,582.Immediately following the sale, the Company and Scorpio US each contributed their respective interests in the Mineral Ridge Mine to a joint venture formed to own and operate the Mineral Ridge Mine called Mineral Ridge Gold, LLC, a Nevada limited liability company (the “Mineral Ridge LLC”).The Company currently owns a 30% membership interest in the Mineral Ridge LLC.Scorpio US owns a 70% membership interest in and is the Manager of the Mineral Ridge LLC, and has agreed to carry all finance costs necessary to bring the Mineral Ridge Mine into production.There can be no assurance that Scorpio US will be successful in its ability to raise sufficient capital to fund the development of the Mineral Ridge Mine and attain a successful level of operations. On August 4, 2010, the Company sold in a market transaction all 7,824,750 shares of its investment in Scorpio Gold common stock (including 782,475 shares that had been set aside in a separate account to pay an obligation to Thomas Klein, Chief Executive Officer of the Company, for fees earned on the formation of the Mineral Ridge LLC) for net proceeds of approximately $3.8 million, realizing a loss of approximately $1.7 million.After payment of Mr. Klein’s obligation, the Company’s share of the net proceeds was approximately $3.4 million.Additionally, on August 11, 2010, the Company repaid the remaining obligation pursuant under that certain Debt Restructuring Secured Promissory Note with Crestview Capital Master, LLC (“Crestview”) in the principal amount of $1 million, plus interest accrued thereon. 8 In addition to its 30% interest in the Mineral Ridge LLC, the Company owns the Adams Mine and Duff Claim Block near Denio, Nevada and the Northern Champion molybdenum property in Ontario Canada.Recently, the Company entered into agreements to acquire an 80% interest in the Vanderbilt Silver and Gold Project and the Coyote Fault Gold and Silver Project, both located adjacent to the Mineral Ridge gold and silver property near Silver Peak, Nevada.The Company also entered into a binding Memorandum of Understanding by which the Company may acquire an 80% interest in five gold and molybdenum properties in Peru, and a definitive Acquisition Agreement whereby the Company may acquire a 100% interest in four gold and base metal properties in the Shining Tree Mining District in Ontario, Canada.The Company will be required to raise significant capital, primarily through the issuance of its common stock, to complete the acquisition of the interests in and further the development of each of these mineral properties.There can be no assurance that the Company will be successful in raising the required capital or that any of these mineral properties will attain a successful level of operations. NOTE 3 -DISCONTINUED OPERATIONS AND NOTE RECEIVABLE Ashdown Project LLC On February 25, 2009, the Company entered into a Binding Memorandum of Understanding as well as two related binding side letter agreements (collectively, the “MOU”) with Win-Eldrich Gold, Inc. (“WEG”), whereby the Company agreed to sell 100% of its ownership interest in the Ashdown LLC to WEG (the “Ashdown Sale”).WEG was a co-owner of the Ashdown LLC with the Company since the inception of the Ashdown LLC in September 2006, with the Company owning a 60% membership interest and WEG owning a 40% membership interest.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and had sales of molybdenite concentrates of $10,398,361 for the year ended December 31, 2007 and sales of $10,537,370 during 2008 prior to suspension of operations in November 2008 due to significant declines in the market price of molybdenum. On May 13, 2009, pursuant to the material terms of the MOU, as further revised, negotiated and mutually agreed to by the Parties, the Company entered into definitive agreements that superseded the MOU, including a Purchase and Sale of LLC Membership Interest Agreement with WEG, to effectuate the Ashdown Sale (the “Purchase Agreement”).As consideration for the Ashdown Sale and the Parties’ mutual release of certain claims against the other pursuant to the terms of a Settlement and Release Agreement (the “Release”), WEG is to pay $5.3 million (the “Purchase Price”) to the Company, which has been satisfied by the issuance of a Limited Recourse Secured Promissory Note (the “Note”), for the full amount of the Purchase Price. In particular, WEG is to pay the Company $5.3 million and assume the majority of all obligations and liabilities held by the LLC, all as detailed and more fully set forth in the Purchase Agreement.Pursuant to the terms and conditions of the Purchase Agreement and the Note, the Company, WEG and the LLC have also entered into a Security Agreement, a Short Form Deed of Trust and Assignment of Rents Agreement (the “Deed of Trust”), and certain other releases and side letter agreements (together with the Purchase Agreement and the Note, collectively, the “Transaction Documents”). The initial terms and conditions of the Note, including term, interest rate and description of security interest were as follows: the terms of the Note include the payment of the Purchase Price together with simple interest on the unpaid principal amount of the Note at rate equal to the Wall Street Journal Prime rate plus 2.0%, computed on a quarterly basis beginning April 1, 2009, for a term of 72 months, with the first payment due one year from the date of Closing.As security for the Note, the Purchase Price shall be secured by the assets and property of the LLC as well as 100% of WEG’s ownership interest in the LLC (the “Collateral”).The sole recourse of the Company under the Note for the collection of amounts owed and in the event of default shall be foreclosure as to the Collateral, as further detailed in the Security Agreement and Deed of Trust by and between the Parties. 9 As further discussed in Note 7, the Company entered into certain debt reduction agreements in April 2010 whereby it extinguished debt and royalty obligations totaling $1,068,075 through the assignment of portions of the Note, resulting in the principal amount of the Note payable to the Company reduced to $4,231,925. Because of the current uncertainty of collecting the Note or realizing any value from the assets and property of the LLC upon foreclosure, the Note has been reduced 100% by an allowance account and recorded at no value in the accompanying balance sheets as of September 30, 2010 and December 31, 2009, and no gain on disposition of the Company’s interest in the Ashdown LLC attributed to the $5.3 million Note was recorded in the Company’s statements of operations for the year ended December 31, 2009.The Company did, however, record a loss on sale of interest in joint venture of $235,303 for year ended December 31, 2009 resulting from the assumption by the Company of certain liabilities in the transaction and the elimination of all investment and loan accounts related to the Ashdown LLC.Further gain, if any, on disposition of the interest in the Ashdown LLC will be recorded as cash payments are received on the Note or, if required, upon disposition of any assets or property of the Ashdown LLC due to foreclosure on the Note. Pursuant to the Release, the Parties agreed to terminate any and all litigation and ongoing disputes existing between the Parties effective at Closing. Finally, pursuant to the Purchase Agreement, Perry Muller, President of WEG, or his assignee, agreed to pay up to $100,000 of all payments made in settlement of the amounts owed by the Ashdown LLC to Retrievers LLC, and the Company secured a release from Retrievers LLC of any claim or title in or to the Ashdown Mill property, with Mr. Muller becoming the sole owner of the Ashdown Mill property (the “Retriever’s Settlement”).Upon completion of the Retriever’s Settlement, Mr. Muller agreed to lease the Ashdown Mill property to the Ashdown LLC and convey the Ashdown Mill to the Ashdown LLC upon repayment to Mr. Muller by the Ashdown LLC of $100,000, plus a loan fee amount of $10,000, all as pursuant to that certain Ashdown Mill Binding Side Letter Agreement, dated May 13, 2009. Mineral Ridge Mine The Company entered into a letter agreement dated May 19, 2009, as subsequently amended on July 17, 2009, with Scorpio Gold Corporation (as previously defined, “Scorpio Gold”) for the purpose of completing due diligence prior to entering into a possible joint venture to place the Company’s Mineral Ridge Mine into production.Upon execution of the letter agreement, Scorpio Gold paid the Company $50,000 and commenced a 15 day due diligence period.On June 18, 2009, Scorpio Gold notified the Company that it had completed preliminary due diligence and intended to proceed with the acquisition of the Mineral Ridge Mine and the formation of a joint venture. Through December 31, 2009, Scorpio Gold paid the Company an additional $850,000 plus certain expenses, as part of ongoing monthly payments to be credited toward the ultimate purchase price while the parties finalized negotiations and definitive agreements. These payments to the Company were non-refundable, and the total payments through December 31, 2009 of $900,000 were recorded as a deposit, a current liability in the accompanying condensed balance sheet as of December 31, 2009. On March 10, 2010, the Company closed the Members’ Agreement entered into on December 31, 2009 with Scorpio Gold and Scorpio US.At the closing of the Members’ Agreement, the Company sold Scorpio US an undivided 70% interest in the Mineral Ridge Mine for a purchase price of US $3,750,000 cash (less those amounts previously advanced to the Company by Scorpio Gold) and 7,824,750 common shares of stock of Scorpio Gold at a market value of $5,501,582.Immediately following the sale, the Company and Scorpio US each contributed their respective interests in the Mineral Ridge Mine to a joint venture formed to own and operate the Mineral Ridge Mine called Mineral Ridge Gold, LLC, a Nevada limited liability company (as previously defined, the “Mineral Ridge LLC”).The Company also contributed to the Mineral Ridge LLC its interest in the reclamation bonds related to the Mineral Ridge Mine and Scorpio US contributed a net smelter royalty encumbering the Mineral Ridge Mine, which Scorpio US had acquired simultaneously with the closing of the Members’ Agreement.The Company recorded the common shares of Scorpio Gold at their market value on March 10, 2010 of $5,501,582 and recognized a gain on sale of the 70% interest in the net assets of the Mineral Ridge Mine of $8,982,772 during the nine months ended September 30, 2010, comprised of the following: 10 Cash received, including amounts previously advanced $ Marketable securities received, shares of Scorpio Gold recorded at their market value Total proceeds Reclamation liability and accounts payable transferred Book value of assets sold ) Fees to related party ) Gain on sale $ The fees on the transaction were paid to Thomas Klein, Chief Executive Officer of the Company. The contribution of the Company’s 30% interest in the net assets of Mineral Ridge, which was comprised of a net liability of $149,763, was recorded as a transfer to a related party and recorded as an increase to additional paid-in capital as follows: Reclamation liability and accounts payable transferred $ Book value of assets transferred ) Increase in additional paid-in capital $ The Company currently owns a 30% membership interest in the Mineral Ridge LLC.Scorpio US owns a 70% membership interest in and is the Manager of the Mineral Ridge LLC, and has agreed to carry all finance costs necessary to bring the Mineral Ridge Mine into production and, provided it does so within 30 months of the closing of the Members’ Agreement, will then have the right to increase its interest in the Mineral Ridge LLC by 10% to a total of 80%.In the event Scorpio US qualifies to increase its ownership interest to 80%, it will also have the option to purchase the Company’s then remaining 20% interest for a period of 24 months following the commencement of commercial production.There can be no assurance that Scorpio US will be successful in its ability to raise sufficient capital to fund the development of the Mineral Ridge Mine and attain a successful level of operations. Scorpio Gold and the Company have arranged with regulatory authorities, insurance carriers and others to complete the transfer to the Mineral Ridge LLC of the reclamation obligation and related bonds, permits and deposits that are established to fund the obligation.As of March 10, 2010, the date of the transfer, the reclamation obligation was estimated at $3,041,927.Both Scorpio Gold and the Company have agreed to jointly and severally indemnify the bond and insurance provider from and against any and all liability for any loss suffered in connection with the bond issued on behalf of the Mineral Ridge LLC.However, the Company believes the reclamation bonds and deposits transferred are currently sufficient to fund the reclamation obligation. The Company has reported the operations of the Ashdown LLC and the Mineral Ridge Mine as discontinued operations in the accompanying condensed financial statements for all periods presented. 11 The accompanying condensed statements of operations for the three months and nine months ended September 30, 2010 and 2009 include the following: Three Months Ended September 30, Ashdown LLC Mineral Ridge Total Ashdown LLC Mineral Ridge Total Revenues $
